Case 5:19-cv-02486-PA-KK Document 1 Filed 12/27/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Frank Soto,                             Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
14     Richard Jack Rarick II, in              Act; Unruh Civil Rights Act
       individual and representative
15     capacity as trustee of The Rarick
       2011 Revocable Family Trust Dated
16     September 21, 2011;
       Glenda Jo Rarick, in individual and
17     representative capacity as trustee of
       The Rarick 2011 Revocable Family
18     Trust Dated September 21, 2011;
       and Does 1-10,
19
                 Defendants.
20
21
           Plaintiff Frank Soto complains of Richard Jack Rarick II, in individual
22   and representative capacity as trustee of The Rarick 2011 Revocable Family
23
     Trust Dated September 21, 2011; Glenda Jo Rarick, in individual and
24
     representative capacity as trustee of The Rarick 2011 Revocable Family Trust
25   Dated September 21, 2011; and Does 1-10 (“Defendants”), and alleges as
26
     follows:
27
28


                                           1

     Complaint
Case 5:19-cv-02486-PA-KK Document 1 Filed 12/27/19 Page 2 of 7 Page ID #:2




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He suffers
 3   from dystonia and uses a wheelchair for mobility.
 4     2. Defendants Richard Jack Rarick II and Glenda Jo Rarick, in individual
 5   and representative capacity as trustee of The Rarick 2011 Revocable Family
 6   Trust Dated September 21, 2011, owned the real property located at or about
 7   56913 Yucca Trail, Yucca Valley, California, in June 2019.
 8     3. Defendants Richard Jack Rarick II and Glenda Jo Rarick, in individual
 9   and representative capacity as trustee of The Rarick 2011 Revocable Family
10   Trust Dated September 21, 2011, own the real property located at or about
11   56913 Yucca Trail, Yucca Valley, California, currently.
12     4. Plaintiff does not know the true names of Defendants, their business
13   capacities, their ownership connection to the property and business, or their
14   relative responsibilities in causing the access violations herein complained of,
15   and alleges a joint venture and common enterprise by all such Defendants.
16   Plaintiff is informed and believes that each of the Defendants herein,
17   including Does 1 through 10, inclusive, is responsible in some capacity for the
18   events herein alleged, or is a necessary party for obtaining appropriate relief.
19   Plaintiff will seek leave to amend when the true names, capacities,
20   connections, and responsibilities of the Defendants and Does 1 through 10,
21   inclusive, are ascertained.
22
23     JURISDICTION & VENUE:
24     5. The Court has subject matter jurisdiction over the action pursuant to 28
25   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27     6. Pursuant to supplemental jurisdiction, an attendant and related cause
28   of action, arising from the same nucleus of operative facts and arising out of


                                            2

     Complaint
Case 5:19-cv-02486-PA-KK Document 1 Filed 12/27/19 Page 3 of 7 Page ID #:3




 1   the same transactions, is also brought under California’s Unruh Civil Rights
 2   Act, which act expressly incorporates the Americans with Disabilities Act.
 3     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4   founded on the fact that the real property which is the subject of this action is
 5   located in this district and that Plaintiff's cause of action arose in this district.
 6
 7     FACTUAL ALLEGATIONS:
 8     8. Plaintiff went to the property to visit Triad Realtors in June 2019 with
 9   the intention to avail himself of its goods or services and to assess the business
10   for compliance with the disability access laws.
11     9. Triad Realtors is a facility open to the public, a place of public
12   accommodation, and a business establishment.
13     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
14   to provide accessible parking in conformance with the ADA Standards as it
15   relates to wheelchair users like the plaintiff.
16     11. On information and belief, the defendants currently fail to provide
17   accessible parking.
18     12. This barrier relates to and impacts the plaintiff’s disability. Plaintiff
19   personally encountered this barrier.
20     13. By failing to provide accessible facilities, the defendants denied the
21   plaintiff full and equal access.
22     14. The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24     15. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27     16. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                               3

     Complaint
Case 5:19-cv-02486-PA-KK Document 1 Filed 12/27/19 Page 4 of 7 Page ID #:4




 1   Department of Justice as presumably readily achievable to remove and, in fact,
 2   these barriers are readily achievable to remove. Moreover, there are numerous
 3   alternative accommodations that could be made to provide a greater level of
 4   access if complete removal were not achievable.
 5     17. Plaintiff will return to Triad Realtors to avail himself of its goods or
 6   services and to determine compliance with the disability access laws once it is
 7   represented to him that Triad Realtors and its facilities are accessible. Plaintiff
 8   is currently deterred from doing so because of his knowledge of the existing
 9   barriers and his uncertainty about the existence of yet other barriers on the
10   site. If the barriers are not removed, the plaintiff will face unlawful and
11   discriminatory barriers again.
12     18. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff will
15   amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     19. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     20. Under the ADA, it is an act of discrimination to fail to ensure that the


                                               4

     Complaint
Case 5:19-cv-02486-PA-KK Document 1 Filed 12/27/19 Page 5 of 7 Page ID #:5




 1   privileges, advantages, accommodations, facilities, goods and services of any
 2   place of public accommodation is offered on a full and equal basis by anyone
 3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4   § 12182(a). Discrimination is defined, inter alia, as follows:
 5            a. A failure to make reasonable modifications in policies, practices,
 6               or procedures, when such modifications are necessary to afford
 7               goods,     services,   facilities,   privileges,     advantages,   or
 8               accommodations to individuals with disabilities, unless the
 9               accommodation would work a fundamental alteration of those
10               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13               defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15               maximum extent feasible, the altered portions of the facility are
16               readily accessible to and usable by individuals with disabilities,
17               including individuals who use wheelchairs or to ensure that, to the
18               maximum extent feasible, the path of travel to the altered area and
19               the bathrooms, telephones, and drinking fountains serving the
20               altered area, are readily accessible to and usable by individuals
21               with disabilities. 42 U.S.C. § 12183(a)(2).
22     21. When a business provides parking for its customers, it must provide
23   accessible parking.
24     22. Here, accessible parking has not been provided.
25     23. The Safe Harbor provisions of the 2010 Standards are not applicable
26   here because the conditions challenged in this lawsuit do not comply with the
27   1991 Standards.
28     24. A public accommodation must maintain in operable working condition


                                            5

     Complaint
Case 5:19-cv-02486-PA-KK Document 1 Filed 12/27/19 Page 6 of 7 Page ID #:6




 1   those features of its facilities and equipment that are required to be readily
 2   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 3      25. Here, the failure to ensure that the accessible facilities were available
 4   and ready to be used by the plaintiff is a violation of the law.
 5
 6   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 7   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 8   Code § 51-53.)
 9      26. Plaintiff repleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12   that persons with disabilities are entitled to full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishment of
14   every kind whatsoever within the jurisdiction of the State of California. Cal.
15   Civ. Code §51(b).
16      27. The Unruh Act provides that a violation of the ADA is a violation of the
17   Unruh Act. Cal. Civ. Code, § 51(f).
18      28. Defendants’ acts and omissions, as herein alleged, have violated the
19   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20   rights to full and equal use of the accommodations, advantages, facilities,
21   privileges, or services offered.
22      29. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23   discomfort or embarrassment for the plaintiff, the defendants are also each
24   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25   (c).)
26
27
28


                                              6

     Complaint
Case 5:19-cv-02486-PA-KK Document 1 Filed 12/27/19 Page 7 of 7 Page ID #:7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: December 19, 2019         CENTER FOR DISABILITY ACCESS
13
14
                                      By:
15
16                                    ____________________________________
17                                           Russell Handy, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
